 

 
 

--------------------------------------------------------------------------------

EXHIBIT 10.3
 


FIRST ADDENDUM TO


SENIOR EXECUTIVE TERMINATION BENEFITS AGREEMENT




THIS FIRST ADDENDUM TO SENIOR EXECUTIVE TERMINATION BENEFITS AGREEMENT (this
“Addendum”) dated as of December 9, 2008 is made and entered into by and between
Darling International Inc., a Delaware corporation (the “Company”), and John O.
Muse (the “Executive”).
 


W I T N E S S E T H:
 
WHEREAS, the Company and the Executive entered into that certain Senior
Executive Termination Benefits Agreement dated as of December 31, 2007 (the
“Agreement”); and


WHEREAS, the Agreement terminates on December 31, 2008; and


WHEREAS, the Company and Executive desire to extend the term of the Agreement
for an additional one year period, to increase the Termination Pay Amount
provided for in the Agreement from one (1) times Executive’s annual base salary
to one and one-half (1.5) times Executive’s annual base salary and to extend the
period during which certain benefits may be paid to Executive;


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive do hereby agree
to the following:


A G R E E M E N T:
 
1.           Amendment of Termination Date.  The termination date set forth in
Section 9 of the Agreement shall be extended by a period of one year so that the
Agreement shall now terminate on December 31, 2009.


2.           Amendment of Termination Pay Amount.  Section 3(a) of the Agreement
shall be amended and restated in its entirety so that it now reads as follows:


Compensation. Commencing on the Termination Date (as defined below), the
Executive shall be paid periodically, according to his unit’s wage practices,
the amount of his periodic base salary until he has been paid one and one-half
(1.5) times his annual base salary (“Termination Pay Amount”) at the rate in
effect on the date of the termination of his employment with the Company (the
“Termination Date”).  Each such periodic termination payment is hereby
designated a separate payment for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).


3.           Welfare Benefits, etc.  Section 3(c) of the Agreement shall be
amended and restated in its entirety so that it now reads as follows:


Welfare Benefits, etc. The Executive’s participation (including dependent
coverage) in any life, disability, health and dental plans, and any other
similar fringe benefits of the Company (except business accident insurance and
continued contributions to qualified retirement plans)
 


  1
 

--------------------------------------------------------------------------------

 
 
 
in effect immediately prior to the Termination Date shall be continued, or
equivalent benefits provided by the Company, for a period of eighteen (18)
months from the Termination Date to the extent allowed under the policies or
agreements pursuant to which the Company obtains and provides such benefits.


4.           Defined Terms.  Capitalized terms used but not defined in this
Addendum shall have the same meanings assigned to them in the Agreement.


5.           No Other Amendment.  The Agreement has been modified only to the
extent specifically and expressly provided above.  All other terms and
conditions of the Agreement are ratified and remain in full force and effect.




IN WITNESS WHEREOF, the Company and the Executive have executed this Addendum on
the dates set forth below.
 



   COMPANY:               EXECUTIVE:              DARLING INTERNATIONAL INC.    
             
      By:
/s/   Randall C. Stuewe
 
/s/ John O. Muse
 
      Name:
        Randall C. Stuewe
 
       John O. Muse
 
      Title:
         Chief Executive Officer
 
       Executive Vice President -
   
  
 
           Finance and Ad ministration
           
      Date of Signing:
December 10, 2008
 
December 11, 2008

 
 

  2
 

--------------------------------------------------------------------------------

 
